Citation Nr: 0311527	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for ptosis of the left eye with mild visual field deficit.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1980.



This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted entitlement to service connection 
for ptosis of the left eye, with mild visual field deficit 
(claimed as eye problems), and assigned a disability 
evaluation of 10 percent.  The effective date of the grant 
was August 6, 1997.

The RO also granted service connection for residual numbness, 
status post comminuted depressed fracture of the left orbital 
floor, medial wall (claimed as facial problems) and assigned 
a zero percent disability evaluation, and denied entitlement 
to service connection for headaches, trouble sleeping, and 
dizziness, and for a psychiatric disorder.  The veteran was 
notified of the above determinations of the RO by letter 
dated on March 22, 1999.

The veteran initially filed a notice of disagreement with the 
initial evaluation in excess of 10 percent for a left eye 
disability.  38 C.F.R. §§ 20.201, 20.302 (2002).  The 
veteran's substantive appeal was received on March 22, 2000.  

In March 2001, the Board remanded the case to the RO for 
further development and adjudicative action.  

In February 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's left eye ptosis is manifested by moderate 
levator aponeurotic ptosis of the left lid which is mildly 
disfiguring, productive of no more than mild disfigurement, 
20/70 visual acuity, and an average of 40 degrees concentric 
contraction.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for ptosis of the left eye have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.76a, 
4.77, 4.84a, Diagnostic Codes 6019, 6079, 6080 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran sustained 
an injury as a result of a fist to the nose and left orbit in 
August 1979.  At the time of his admission, the physical 
examination revealed a very small superficial laceration of 
the left upper lid with massive hematoma of the periorbital 
region on the left side with a palpable depression in the 
left orbital rim.  The diagnosis was comminuted depressed 
fracture of the left orbital floor medial wall.  

An October 1979 ophthalmologic referral notes that the 
veteran complained of progressive pain in his left eye and of 
infrequent diplopia of very short duration.  On 
ophthalmologic evaluation later that month, the examiner 
reported that there was no indication for eye surgery.  The 
May 1980 report of separation indicates that his eyes were 
normal.  No defects or diagnoses were listed in the summary 
of defects.




Private medical records include an October 1997 eye health 
report of an examination conducted in March 1996.  The 
following was noted on examination: 20/20 aided visual acuity 
bilaterally; normal papillary responses; normal extraocular 
muscle balance; normal anterior segment on slit lamp 
examination; clear lens characteristic; clear vitreous 
characteristic; normal funduscopic examination; normal intra-
ocular pressure; and gross normal visual fields; and mild 
myopia with presbyopia.  At that time, the veteran declined 
dilation.

On VA ophthalmologic examination in February 1999, the 
examiner diagnosed mild to moderate ptosis of the left eye 
and mild visual field defect, possibly secondary to ptosis.  
The examiner also diagnosed drooping of the left upper 
eyelid, obscuring vision sometimes.  He stated that the 
superior lid at times was at the top of the pupil and then 
drifted to below the midpupillary area such that the light 
reflex would disappear.  He reported that on examination, a 
superior visual field defect was picked up.  He stated that 
under times of fatigue, it was possible that the veteran's 
eyelid would droop to the point where a significant superior 
visual field defect would be evident.  

The visual field examination of the right eye revealed 34 
degrees superiorly, 58 degrees nasally, 45 degrees 
inferiorly, and 67 degrees temporally.  The report notes that 
visual field examination of the left eye was mildly 
constricted, based on the following four dimensions: 25 
degrees superiorly degrees; 43 degrees nasally; 41 degrees 
inferiorly; and 62 degrees temporally.  Vision at a distance 
without correction was 20/20 in the right eye and 20/25- in 
the left eye.  With a mild myopic correction the left eye 
could be improved to 20/20.  Reading without vision without 
correction was 20/20 bilaterally.  

VA treatment records show that the veteran was seen in 
September 1999 for complaints of dizziness and headaches.  
The examiner noted that there was no glaucoma, and assessed 
myopia.  

A QTC examination was conducted in January 2003.  The 
examiner acknowledged a review of the claims folder in the 
examination report.  The veteran denied distorted vision, 
macropsia or other ocular constitutional symptoms.  He also 
denied diplopia at that time, or in the recent past.  His 
condition had not required bed rest or treatment by a 
physician.  He indicated his belief that there is functional 
impairment of the left eye because of droopiness of the left 
upper lid that impinges upon his superior visual field.  The 
condition had not yet produced lost time from his work as a 
letter carrier.  He reported that he had not used eye 
medication.  

Uncorrected visual acuity of the right eye was 20/25-2.  Near 
visual acuity uncorrected was 20/25.  Manifest refraction 
consisted of simple myopia.  The best corrected vision was 
20/20.  The best corrected near visual acuity was also 20/20.  

Regarding the left eye, uncorrected visual acuity of the left 
eye was 20/30 near and at a distance.  Manifest refraction 
improved the visual acuity to 20/25 at a distance.  With an 
age appropriate reading addition, the near visual acuity of 
the left eye was also 20/25.  The examiner noted that the 
elevation of the lid without physical impingement on the 
globe, the visual acuity improved to 20/20 at a distance and 
near best corrected.  

External examination showed a bilateral levator aponeurotic 
ptosis, greater on the left than on the right.  The superior 
lid crease was elevated in the left eye by approximately 2 
millimeters.  The lid margin on the right was located 
approximately 2 millimeters above the non-dilated pupil.  
Even with relaxation, the lid did not cross into the visual 
axis.  By comparison, the upper lid margin abutted the margin 
of the non-dilated pupil in the left eye.  Volitional upper 
lid function was judged good.  

The lid fissures measured 10 millimeters in the primary 
position of the right eye, and 8 millimeters in the left 
upper lid ptosis was noted.  Levator function was judged good 
on the right, and fair on the left.  A good Bell's phenomenon 
was present.  No vertical or horizontal lid laxity was 
identified.  There was no scleral show or evidence of lower 
lid retraction in either eye.  

Examination of the visual field was analyzed using the 
Goldmann Perimeter.  As the eyes were phakic, a III/4c test 
object was utilized.  Eight cardinal positions of gaze were 
reported.  The left field was contracted.  The temporal field 
was 55, the intertemporal field was 58, inferior field was 
48, inferonasal field was 40, nasal field was 37, superonasal 
field was 30, superior field was 22, and superotemporal field 
was 30.  The anatomical blind spot was of a normal size.  

The following measurements were noted for the right eye: 
temporal field 77 degrees; inferotemporal field 80 degrees; 
inferior field 58 degrees; inferonasal field 55 degrees; 
nasal field 55 degrees; superonasal field 42 degrees; 
superior field 42 degrees; and superotemporal field 60 
degrees.  The anatomical blind spot was of a normal size.  

The examiner commented that the veteran was judged reliable 
with respect to cooperation with the test, and that the 
ptosis was considered to be mild in the right upper lid and 
moderate in the left upper lid.

The examiner diagnosed low grade myopia astigmatism and age 
appropriate presbyopia, bilateral and symmetrical.  The 
examiner also diagnosed moderate levator aponeurotic ptosis 
of the left lid, mild levator aponeurotic ptosis of the right 
upper lid, and superior visual field contraction consistent 
with the degree of left upper lid ptosis.  The examiner noted 
the reduction of visual acuity by one line consistent with 
the degree of ptosis present in the left upper lid, and that 
the improved vision with elevation was consistent with this 
finding. 

In his comments, the examiner pointed out that there did not 
appear to be any entrapment or restriction of the inferior 
rectus muscle or any other extraocular muscle.  The examiner 
indicated that if there were such a finding, then the veteran 
would have diplopia, especially in up and down gaze.  
Diplopia was not elicited on examination.  It was concluded 
that the left ptosis was due to trauma.  The examiner 
discussed the consideration of ptosis repair due to the 
moderate superior visual field defect identified on the 
visual field examination.  The half-line of reduced best 
corrected visual acuity was remediable by elevating the lid, 
and the reduction of vision was ptotic in origin.  

The examiner opined that the aponeurotic ptosis of the left 
upper lid was mildly disfiguring, and agreed with the 
veteran's assertion.  The examiner noted that the refractive 
error was an innate anatomical consideration, and not a 
function of the veteran's ptosis or trauma.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Ptosis, unilateral or bilateral, with the pupil wholly 
obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  

Ptosis, unilateral or bilateral, with less interference of 
vision is rated as disfigurement.  38 C.F.R. § 4.84a, 
Diagnostic Code 6019 (2002).

Impairment of the visual field is rated under the provisions 
of 38 C.F.R. § 4.84a, Diagnostic Code 6080.  A 10 percent 
rating is assigned in the following instances: unilateral 
loss of the temporal half, or evaluated as visual acuity of 
20/70; unilateral loss of the nasal half, or evaluated as 
visual acuity of 20/50; unilateral concentric contraction to 
30 degrees but to no more than 15 degrees, or evaluated as 
visual acuity of 20/100; or unilateral concentric contraction 
to 60 degrees but no more than 45 degrees is rated as 10 
percent disabling, or evaluated as visual acuity of 20/50.  A 
20 percent rating is assigned for unilateral concentric 
contraction to 15 degrees but not to 5 degrees, or rated as 
20/200.  A 30 percent rating is assigned in the following 
instances: homonymous hemianopsia; or unilateral concentric 
contraction to 5 degrees, or rate as 5/200.  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2002).  

Normal visual field extent at the eight principal meridians 
consist of: 85 degrees temporally; 85 degrees down 
temporally; 65 degrees down; 50 degrees down nasally; 60 
degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 
degrees up temporally.  38 C.F.R. § 4.76a, Table III (2002).  

The Rating Schedule also provides for disability ratings 
based on measurement of muscle function only when the history 
and findings reflect disease or injury of the extrinsic 
muscles of the eye, or of the motor nerves supplying these 
muscles.  

The measurement will be performed using a Goldmann Perimeter 
Chart, which includes four major quadrants, (upward, 
downward, and two lateral) plus a central field.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.  38 
C.F.R. § 4.77 (2002).

Disfiguring scars of the head, face or neck, are rated under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Since the initiation of the appeal, the regulations for the 
evaluation of scars were revised and became effective as of 
August 30, 2002.  67 Fed. Reg. 49,590-99 (July 31, 2002).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The United States Court of Appeals for 
Veterans Claims (CAVC) has stated that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

In addition, if the Board determines that the claimant has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 38 
C.F.R. § 19.9, specifying the action to be taken.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  




Under the current version of Diagnostic Code 7800, with one 
characteristic of disfigurement, a 10 percent rating is 
assigned.  A 30 percent rating is assigned for disfigurement 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including  eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
assigned.  A rating of 80 percent is assigned for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes  (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement. 

The 8 characteristics of disfigurement, for purposes of 
evaluation under Sec. 4.118, are: Scar 5 or more inches (13 
or more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest  part.  Surface contour of scar elevated 
or depressed on  palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six  square inches (39 
sq. cm.).  Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1) (effective as of August 30, 
2002).

Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(2) (effective as of August 30, 2002).



Take into consideration unretouched color photographs when 
evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (3) (effective as of August 30, 
2002).

Under the version in effect prior to August 30, 2002, a 10 
percent rating is assigned for moderate, disfiguring scars.  
A 30 percent rating is assigned when the scars are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.




However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to an increased rating for left 
eye ptosis in the January 2000 statement of the case and 
February 2003 supplemental statement of the case.  


With respect to the requirements to establish the increased 
rating claim, the February 2003 supplemental statement of the 
case includes a recitation of the old and new criteria used 
to rate scars under 38 C.F.R. § 4.118, as well as the RO's 
consideration of each set of criteria.  Therefore, a remand 
is not required to correct a deficiency of the statement of 
the case pursuant to 38 C.F.R. § 19.9.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Furthermore, with regard to notice the Board points out that 
in the March 2001 remand, the Board informed the veteran of 
the new law.  In addition, the February 2003 supplemental 
statement of the case informed the veteran of the pertinent 
provisions of the VCAA, including the VA's duty to assist in 
obtaining evidence, and what evidence must show for 
entitlement.  He was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  

Such information sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  The RO listed all of the evidence obtained 
and added to the record over the course of the appeal in the 
supplemental statement of the case.  Therefore, the veteran 
has been informed of what VA has done to assist the claim.  
Also, the letter forwarding the supplemental statement of the 
case included language soliciting the veteran's commentary 
and additional information.  Therefore, the duty to notify 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

By the February 2003 supplemental statement of the case, the 
RO provided the veteran with the amended criteria under 
38 C.F.R. § 4.118 and the VCAA, and adjudicated his claim 
with these laws in mind.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time, because the procedural actions of the RO are in 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist the 
veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).
In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).  The duty to assist has been satisfied 
because the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  

In accordance with the Board's March 2001 remand, the RO 
requested additional information from the veteran concerning 
treatment, and obtained an examination.  The correspondence 
from the veteran, dated after the issuance of the 
supplemental statement of the case, does not indicate that 
outstanding records need to be secured.  
Given the lack of additional information in response to the 
development letter, any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. 5103A (West 
2002); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (codified 
at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Rating

Service connection is currently in effect for left eye ptosis 
with mild visual field deficit, rated 10 percent disabling 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6019-6080 (2002).  

The collective examination findings of record do not show 
that the veteran's left pupil is wholly or more than one half 
obscured.  Defects were not noted on the service separation 
examination, and in February 1999 the VA examiner noted mild 
to moderate ptosis.  

On the most recent VA examination of January 2003, even with 
relaxation, the lid did not cross into the visual axis and 
vertical or horizontal lid laxity was not identified.  
Additionally, the recorded visual acuity findings on the 
examinations of record, do not show 5/200 or 20/100 visual 
acuity, which are the assigned ratings if the pupil is wholly 
or one-half or more obscured.  Therefore, with regard to the 
application of Diagnostic Code 6109, less interference of 
vision has been shown and the disability will be rated as 
disfigurement.  

As stated, when the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Hence, the veteran's ptosis may be 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, 
effective prior to August 30, 2002, or effective as of August 
30, 2002.  Regarding the matter on appeal, the application of 
the old and new criteria produces the same result.  

The only opinion which addresses the degree of disfigurement 
appears in the most recent VA examination of January 2003, 
wherein the examiner found the condition mildly disfiguring.  
On examination in February 1999, the examiner noted the 
eyelid droop.  Given the descriptions of record, it is 
reasonable to find that marked and unsightly deformity 
required for a 30 percent rating under the old criteria, has 
not been shown.  

When considering the new criteria, it can be argued that the 
droop is the type of gross distortion or asymmetry of paired 
set of features required for a 30 percent rating.  However, 
tissue loss is also required, and the evidence of record is 
devoid of such a finding.  Therefore, with regard to the 
application of the old and new criteria, there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7.

Regarding the application of Diagnostic Code 6080, the Board 
finds that a higher rating is not warranted.  The record is 
completely devoid of a diagnosis of homonymous hemianopsia.  
Therefore, a higher rating on that basis is not warranted.  

With regard to visual field impairment, in February 1999 the 
examiner did note that it is possible that at times of 
fatigue, the eyelid will droop to the point where a 
significant superior visual field defect would be evident.  
However, the examiner ultimately found that the left eye 
visual field was mildly constricted, and the recorded visual 
field dimensions were not dramatically different from the 
more recent and complete findings of January 2003 which 
result in an average of 40 degrees contraction.  

The total of lost degrees for the left eye noted on the 
January 2003 VA examination equals 180.  Therefore, the 
remaining degrees equal 320, and the average contraction for 
rating purposes is 40 degrees.  See 38 C.F.R. § 4.76a.  Given 
the average and the visual field findings, according to the 
Goldmann Perimeter Chart, the left eye is rated as 20/70.  
See 38 C.F.R. § 4.77, Figure 2 (2002).  

Clearly, the contraction to 40 degrees does not approximate 
criteria such as unilateral contraction to 15 degrees but not 
to 5 degrees, or contraction to 5 degrees required for 
ratings greater than 10 percent.  The contraction to 40 
degrees meets the requirements of concentric contraction to 
45 degrees but not to 30 degrees and the option to rate as 
20/70, required for a 10 percent rating under Diagnostic Code 
6080.  Therefore, there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.

If considering the loss of visual acuity under the provisions 
of 38 C.F.R. § 4.84a, the rating would not be greater than 10 
percent.  The lost degrees for the right eye equal 475, and 
the average contraction for rating purposes is 60 degrees.  
The right eye will be rated as 20/40.  See 38 C.F.R. § 4.77, 
Figure 2 (2002).  Under Diagnostic Code 6079, when visual 
acuity in one eye is 20/70 and the other is 20/40, a 10 
percent rating is assigned.  Therefore, a higher rating based 
on loss of visual acuity is not warranted.  

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (2002).  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the denial of 
the claim on appeal, the Board finds no basis for assignment 
of "staged ratings".  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left eye ptosis is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



